Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17346903
claim 21
22
23
24
25
26
27
28
29
30
31
32
33
11037357
claim 1
2
3
4
5
6
7
8
10

11
12
13


34
35
36
37
38
39
40
14
15
16
17
18
20



17/346903 (claim 21)
11,037,357 (claim 1)
A method for use in a processor for processing a compressed image, the method comprising: receiving a compressed image of an original image, wherein the compressed image includes one or more compressed image sectors based on one or more original image sectors and each of the one or more original image sectors has a pixelization pattern, 
A method for use in a processor for encoding an image, the method comprising: obtaining an original image; identifying one or more image sectors in the original image, wherein each of the one or more image sectors has a pixelation pattern; generating one or more compressed image sectors by compressing each image sector in the original image 
wherein each of the one or more compressed image sectors is encoded using at least one of a delta function and a mapping function based on the pixelation pattern of the image sector to generate the one or more compressed image sectors; and 
using at least one of a delta function and a mapping function selected based on the pixelation pattern of the image sector; generating a compressed image of the original image using the one or more compressed image sectors; and 
processing the one or more compressed image sectors of the compressed image to reconstitute the original image.
outputting the compressed image.


All the conflicting claims in 17/346903 (claims 21-29 and 31-39) and US Patent 11,037,357 (claims 1-8, 10-18 and 20) are almost identical. US Patent 11,037,357’s claims disclose all claims and limitations in 17/346903. " A method for use in a processor for encoding an image, the method comprising: obtaining an original image..." of US Patent 11,037,357 anticipates " A method for use in a processor for processing a compressed image, the method comprising: receiving a compressed image of an original image..." of 17/346903. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are nearly identical with a few incidental changes in wording.

The comparison chart above shows how claims 1-8, 10-18 and 20 of issued U.S. Patent No. 11,037,357 anticipates all the limitations of claims 21-29 and 31-39 of the instant Application 17/346903, EXCEPT claims 30 and 40, which claim processing image sectors with metadata associated with the compressed image.


Claims 30 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,037,357 in view of Holtsberg (US 9635212 B2).
Regarding claim 30, see the rejection of claim 21 above. As can be seen above, U.S. Patent No. 11,037,357teach/es all the limitations of claim 30 except wherein the processing the one or more compressed image sectors of the compressed image data to reconstitute the original image includes processing metadata associated with the compressed image.
In the same field of image compression, Holtsberg teaches wherein the processing the one or more compressed image sectors of the compressed image data to reconstitute the original image includes processing metadata associated with the compressed image (e.g. receiving, at an electronic device, an image from an imaging sensor in an image capture device; obtaining, at the electronic device, metadata associated with the image, wherein the metadata comprises a plurality of image characteristics that correspond to image noise at a plurality of regions of the image; determining, at the electronic device, a compression metric for each region of the image based on each region's corresponding metadata; determining, at the electronic device, a compression ratio for each region based on each region's corresponding compression metric- claim 9). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems compress images.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of U.S. Patent No. 11,037,357 with the features of metadata as taught by Holtsberg. The motivation would have been the compression ratio reduces the image size without significantly impacting the visual quality of the image (col. 2, ll. 32-35). 
Claim(s) 40 recite(s) similar limitations as claim(s) 30 above, but in apparatus form. Therefore, the same rationale used in regards to claim(s) 30 is/are incorporated herein. Furthermore, Holtsberg teaches an apparatus to carry out the invention (figs. 1 and 8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540. The examiner can normally be reached M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TODD BUTTRAM
Primary Examiner
Art Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613